DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  The first claim does not contain a claim number.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the trademark/trade name “Lignoboost” and “LignoForce”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe methods of isolating lignin and, accordingly, the identification/description is indefinite.
Claim 14 contains the trademark/trade name “Dusatec Gelimat”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular a mixing apparatus and, accordingly, the identification/description is indefinite.
Claim 17 contains the trademark/trade name “Triton” and “Tween”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe surfactants and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2011/0047865).
Considering Claim 1:  Park et al. teaches a process comprising blending lignin powder and propanediol at room temperature/~27 ºC, and melting the mixture into a lignin composition (¶0021).  Park et al. teaches that propane diol lowers the melting point of the lignin (Table 1), and the original specification teaches that the intra and intermolecular hydrogen bonding and pi-pi interactions prevents melting (¶0004).  As such, the propanediol would interfere with the intra and intermolecular hydrogen bonding and pi-pi interactions, as it allows for melting of the lignin.
Considering Claims 2 and 3:  Park et al. teaches the mixture as being a viscious liquid, which is then cooled to friable black solids/powder (¶0021-22).
Considering Claims 18, 19, and 21:  Park et al. teaches a composition comprising the lignin composition, and wood particles (¶0008; 0010).

Claims 1-5, 7-9, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouajila et al. (Journal of Applied Polymer Science, Vol. 102, 1445–1451 (2006)).
Considering Claims 1 and 18:  Bouajila et al. teaches a process comprising mixing lignin powder and a plasticizer/compound that interferes with the lignin’s intra- and intermolecular hydrogen bonding and pi-pi interactions at ambient temperature/~25ºC; and heating the mixture to 210 ºC (pg. 1446).  As 210 ºC is above the melting point of lignin, the heating would melt the mixture.
Considering Claims 2 and 3:  Bouajila et al. teaches the composition as being a powder/dense solid material (pg. 1446).
Considering Claim 4:  Bouajila et al. teaches the composition as having glass transition temperatures between 50 and 120 ºC (Figure 4).
Considering Claim 5:  Bouajila et al. teaches the lignin as being under acidic conditions/in the H form (pg. 1446).
Considering Claim 7:  Bouajila et al. teaches the lignin as having a moisture content of between 5 and 10 weight percent (Figure 3).
Considering Claims 8 and 9:  Bouajila et al. teaches the lignin as being prepared by the Westvaco process (pg. 1446).
Considering Claims 15-17:  Bouajila et al. teaches the reactive molecule as being poly(ethylene glycol), ethylene carbonate, propylene carbonate, caprolactone, or vanillin (pg. 1446).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591).
Considering Claims 1 and 15-17:  Mohanty et al. teaches a process comprising mixing a lignin powder with polybutylene succinate and polymeric methylene diphenyl diisocyanate/a compound that interfers with lignin intra and inter molecular hydrogen bonding and pi-pi interactions (¶0078); and melting the granule particles into a meltable lignin composition (¶0080).
	Mohanty et al. does not teach the claimed mixing temperature.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have dry blending the components below the degradation temperature of lignin (i.e. below 120 ºC) to allow for the uniform mixing of the components during the melt mixing step, and to prevent degradation of the lignin.
Considering Claims 2 and 3:  Mohanty et al. teaches the composition is the form of composite pellets/a dense solid (¶0080).
Considering Claims 18-20:  Mohanty et al. teaches a composition made by the process comprising lignin powder with polybutylene succinate and polymeric methylene diphenyl diisocyanate.  The polybutylene succinate reads on the polymer, and the polymeric methylene diphenyl diisocyanate reads on the thermosetting resin.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591) as applied to claim 1 above, and further in view of the evidence of Gonugunta (Synthesis and Characterization of Biobased Carbon Nanoparticles from Lignin, Master Thesis, 2012).
Considering Claims 5 and 7:   Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the lignin powder as being Protobind 2400 (¶0078).
	Gonugunta teaches Protobind 2400 as being in the H-form (a pH of 4-5) and having a moisture content of 3.24 weight percent (Table 5.1).

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591) as applied to claim 1 above, and further in view of Schorr et al. (Industrial Crops and Products 52 (2014) 65– 73).
Considering Claim 8 and 9:   Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the lignin powder as being Protobind 2400 (¶0078).
	Mohanty et al. does not teach the lignin as being extracted by the claimed step.  However, Schorr et al teaches using Lignoboost lignin prepared by acidification of kraft black liquor followed by purification with acid washing as a component of biocomposites (pg. 66-67).  Schorr et al teaches the lignoboost lignin as being used in the same composites as Protobind 2400 (pg. 66).  Mohanty et al. and Schorr et al are analogous art as they are concerned with the same field of endeavor, namely lignin compositions. It would have been obvious to a person having ordinary skill in the art to have used the lignin of Schorr et al in the process of Mohanty et al., and the motivation to do so would have been, as Schorr et al suggests, it is functionally equivalent to the lignin used in Mohanty et al. (pg. 66-67).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591) as applied to claim 1 above, and further in view of the evidence of Schorr et al. (Industrial Crops and Products 52 (2014) 65– 73).
Considering Claim 10:   Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the lignin powder as being Protobind 2400 (¶0078).
	Schorr et al. teaches Protobind 2400 as being from a soda pulping process (Section 2.1.2).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591) as applied to claim 1 above, and further in view of Xplore (Xplore MC 15 Microcompounder, 2015).
Considering Claims 11-14:  Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the mixing as occurring in a DSM micro extruder.
	Mohanty et al. is silent towards the details of the DSM micro extruder.  However, Xplore teaches a DSM micro extruder with a screw feeder (pg. 2-3) and a jacketed twin screw extruder (pg. 2-3).  Mohanty et al. teaches two passes through the extruder (¶0080) and the second pass would read on the second screw feeder.  Mohanty et al. and Xplore are analogous art as they are concerned with a similar technical difficulty, namely micro extrusion.  It would have been obvious to a person having ordinary skill in the art to have used the extruder of Xplore in the process of Mohanty et al., and the motivation to do so would have been, as Xplore suggests, it is a commercially available extruder of the type used in Mohanty et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767